     Case 5:20-cv-00127-DCB-MTP Document 12 Filed 06/02/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION



EVGENI KOSOGLIAD                                              PETITIONER

V.                              CIVIL ACTION NO. 5:20-CV-127-DCB-MTP

SHAWN GILLIS, et al.                                          RESPONDENT



                                  ORDER

     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 11].          No party

filed objections to the Report and Recommendation, and the

deadline for filing such objections has passed.         Having reviewed

the Report and Recommendation, the Petitioner’s Notice of Change

of Address [ECF No. 10] (the “Notice”), other submissions of the

parties, and applicable law, the Court finds the Report and

Recommendation to be well taken.

     As the Magistrate Judge explained in the Report and

Recommendation, the Petitioner stated in his Notice that he was

granted release under supervision and currently resides in a

private residence in New York.      [ECF No. 11 at 1].      Because the

Petitioner has been granted release from immigration custody

(i.e., the relief sought by the Petitioner in his Petition for

Writ of Habeas Corpus [ECF No. 1 at 40]; see Prayer for Relief ¶


                                    1
    Case 5:20-cv-00127-DCB-MTP Document 12 Filed 06/02/21 Page 2 of 2



2), the Court agrees with the Report and Recommendation that the

Petition no longer presents a live case or controversy for

purposes of satisfying Article III, Section 2, of the United

States Constitution and should be dismissed as moot. See, e.g.,

Sanchez v. Att'y Gen., U.S., 146 F. App'x 547, 549 (3d Cir.

2005)(release of alien from immigration custody rendered his

habeas petition moot).

     Accordingly,

     IT IS HEREBY ORDERED that the Magistrate Judge’s Report and

Recommendation [ECF No. 11] is ADOPTED as the findings and

conclusions of this Court; and

     IT IS FURTHER ORDERED that the Petition for Writ of Habeas

Corpus [ECF No. 1] is DISMISSED as moot with prejudice.

     A separate judgment will be entered in accordance with

Federal Rule of Civil Procedure 58.

     SO ORDERED this the 2nd day of June 2021.




                                 /s/   David Bramlette_______
                                 UNITED STATES DISTRICT JUDGE




                                   2
